Title: James Sullivan to John Adams and Elbridge Gerry, 11 October 1776
From: Sullivan, James
To: Adams, John,Gerry, Elbridge


     
      Gentlemen
      Providence 11th Octr. 1776
     
     There is no measures conceivable to me that can save this Country from utter ruin but the raising an Army to serve during the present War which to all appearance will be yet of very considerable duration. I therefore am much pleased that the Congress are taking measures to that purpose and wish their present measure may prove Effectual but am constrained to say that there is not in my mind the shadow of a probability of their raising ten thousand men on the proposed Establishment. In the first place our young Men have very early in Life, pleasing Ideas of Mariage and Settlement. Each one by that time Sixteen Years are told by him proposes the Manner of business he intends to pursue. The obtaining a Family and the becoming a Freeholder at least, perhaps an Officer in Goverment attracts all his Attention, and is the pole Star of his pursuit. They therefore will not Engage for an indefinite Term of Time, and those who are En­gaged in the Family way are by no means willing to inlist for a Term the End whereof they are not able to see. Indeed few Americans would choose the Life of a Soldier and be willing to be bound during Life. The Easy acquisition of real Estate in this Country will never admit of such a Temper of mind. Therefore it appears to me that an Inlistment for three or five years provided the War continues so long will be a more probable way of obtaining this Army than the way proposed.
     In the next place the Wages and bounty ordered by Congress Affords but very Little Encouragement or when we consider that the persons who are to Engage for forty shillings per Month have near one half of them large Families to Support and the other half can have three pounds at home a good bed to lodge in a good House to Cover them and be free from dangers it must appear that nothing but Love to their Country and a total disregard to their own Interests and health can induce them to try the service. There is a great cry About the depreciation of money, this afford me no The Idea the Necessities of Life take their price but not their value from money. When there is just money enough for a medium goods bear a price equal to their value, but when there is a great Flood of money either by Emission of paper, or the importation of Silver then the price of Goods will much exceed their intrinsic worth. And such is the Case now that Goods of every kind are set at such sums that 40/ will not purchase near half so much at home as it would in April 1775 nor one third part so much (if reports are true) in the Camp. Then how is it possible that the Soldiery should live upon the proposed Wages. The Kings troops have 6d a Day with such deductions as makes it no better than 4d but having their Cloathing found them and the Necessaries of all kind given freely and what they see cause to purchase at a very cheap rate their Encouragement by far exceeds that which you have Offerred. As to twenty Dollars bounty it will not purchase Shirts Breeches and Stockings to set out with. And as to your 200 Acres of Land there is not one in America but who knows he may in any of the New Townships in this Country have 200 Acres of Land for settleing it. I therefore can not do myself Justice without telling You that it is my serious Opinion that You are in a very poor way of raising an Army.
     It is to be plain the General voice that the Congress Starves the Cause. While the British Seamen on Board public Ships of War have all they take ours is to have but a Small Share. Therefore the men go on Board privateers where they are in Little danger from fighting and get more of the prizes they take. Upon my word Gentlemen I am fully perswaded that your Ships are in a likely Way to Lay by some Time yet.
     This letter is wrote in haste as well as zeal and you will therefore excuse inaccuracies. I am Genl with much Esteem your very Hble Servt
     
      Ja Sullivan
     
    